 1
     TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS                                            JS-6
     Assistant United States AttorneyL
 3   Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
 6
     MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 7         Social Security Administration
 8         160 Spear Street, Suite 800
           San Francisco, CA 94105-1545
 9         Telephone: (415) 977-8985
10         Facsimile: (415) 744-0134
           Email: Michael.Marriott@ssa.gov
11   Attorneys for Defendant
12
                          UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
15
     PAUL RICHARD LONG,                      )
16                                           ) Case No. 2:20-cv-05540-SK
17         Plaintiff,                        )
                                             ) JUDGMENT OF REMAND
18                v.                         )
19                                           )
     ANDREW SAUL,                            )
20
     Commissioner of Social Security,        )
21                                           )
22
           Defendant.                        )
                                             )
23
           The Court having approved the parties’ Stipulation to Voluntary Remand
24
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
25
     (“Stipulation to Remand”) lodged concurrently with the lodging of the within
26
     Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
27
     DECREED that the above-captioned action is remanded to the Commissioner of
28
     Social Security for further proceedings consistent with the Stipulation to Remand.

     DATED: June 17, 2021
                                     HON. STEVE KIM, U.S. MAGISTRATE JUDGE
